UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6550


JOHN HILL,

                Petitioner – Appellant,

          v.

GENE M. JOHNSON, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



                               No. 14-6553


JOHN HILL,

                Petitioner – Appellant,

          v.

GENE M. JOHNSON, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:05-cv-00015-AWA-TEM; 2:05-cv-00086-AWA-TEM)


Submitted:   August 28, 2014                 Decided:   September 3, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


John Hill, Appellant Pro Se. David Michael Uberman, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              John Hill seeks to appeal the district court’s orders

denying relief on his motions to set aside judgments in two 28

U.S.C. § 2254 (2012) proceedings.                   The orders are not appealable

unless   a    circuit       justice     or    judge       issues    a    certificate      of

appealability.            See     28   U.S.C.       § 2253(c)(1)(A)         (2012).        A

certificate        of     appealability            will     not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief   on    the      merits,    a   prisoner       satisfies      this   standard      by

demonstrating        that       reasonable        jurists    would       find    that     the

district      court’s     assessment         of    the    constitutional        claims    is

debatable     or     wrong.       Slack      v.    McDaniel,       529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                           Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Hill has not made the requisite showing.                            Accordingly, we

deny certificates of appealability and dismiss the appeals.                               We

dispense      with      oral     argument         because    the    facts       and     legal



                                              3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4